Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner agrees with appellant that the claimed process (independent process claim 1) of heat treating and working the instant Al-Mg-Mn into a strip or sheet, complete with reverse annealing at 220-240°C for at least 0.5 h is patentable over the prior art of record. See in particular Appellant’s Brief pp. 6-7, 10-11. The claimed combination of process steps and parameters, applied to the instant Al-Mg-Mn alloy, is not obvious in view of the prior art (in particular the combination of the claimed degree of cold rolling before and after interannealing, together with reverse annealing at 220-240°C for at least 0.5 h). Further, concerning product claim 6, the claimed combination of YS, elongation, and corrosion properties in a strip or sheet of an Al-Mg-Mn alloy consisting of the constituents recited in this claim would not have been obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/13/22